DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Fleischman and/or Besehanic do not disclose amended limitation “aggregating the subset of the social media messages; calculating, based on the viewership and the aggregated subset of the social media messages, an audience engagement measurement corresponding to the one or more content.”  Examiner respectfully disagrees. Besehanic discloses (¶0011-¶0013, ¶0039) that the system determines numbers of messages posted on the social network sites and collects this information as represented in Fig. 1 (element 106); (¶0037-¶0040) the system selects keyword associated with the media program to query message database which stores messages obtained from the social networks and further applies demographics filter to calculate total engagement index associated with the media program as represented in Fig. 5; (¶0021, ¶0022) the panel weighting value corresponding to a quantity of audience members of engaged/surveyed in a particular television show (viewership) and the Internet weighting value corresponding to the quantity of users of an Internet service storing the user messages/social media messages (¶0011); (¶0012, ¶0042-¶0046) the total engagement index generator 
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the combination of Fleischman and Besehanic does not cure the deficiencies, nevertheless it is the Examiner's contention that combination of Fleischman and Besehanic does not contain any deficiencies.
With regard to newly added claims and amended claim(s) limitations, see the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 22 recites limitation "classifying the audience engagement measurement by comparing the audience engagement measurement to a plurality of predetermined ranges."  However, the Examiner cannot find the support for this limitation in the specification and/or drawings of the Application.  Applicant must provide/show support for this newly added limitation.

Double Patenting
Claims 1-3, 5, 9, 10, and 18-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 11 of U.S. Patent No. 10,405,039 in view of US PG Pub 2012/0150958 to Besehanic. 
The ODP rejection is maintained as shown in the previous office action mailed on 01/04/2021 and further for the amended limitation of claim 1 and other independent claims, Besehanic discloses (¶0027) how the query interface structures query search strings to restrict the count of message to messages having posting dates/times within particular dates and timeframes associated with broadcast program.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention by identifying social media messages generated during the time associated with the presentation of the content as taught by Besehanic in order to determine the size of audiences for the media presentations based on the collected media measurement data (¶0002).
Applicant to file Terminal Disclaimer to overcome the Double Patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 11-14, and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2012/0215903 to Fleischman (“Fleischman”) in view of US PG Pub 2012/0150958 to Besehanic (“Besehanic”).
Regarding claim 1, “A method for analyzing audience engagement” reads on the method/system of providing an indication of audience engagement/response using social media content items mapped to relevant time-based media events (abstract) disclosed by Fleischman and represented in Fig. 1.
As to “the method comprising: receiving analysis parameters comprising a content selection parameter and a demographic parameter” Fleischman discloses (¶0031, ¶0172) that the client device receives input from a user to receive content data as represented in Fig. 1; (¶0220, ¶0223) the system filters the data based on event type and the user’s demographics.
As to “identifying, based on the content selection parameter, one or more content and data associated with the one or more content” Fleischman discloses 
As to “determining viewership for the one or more content by viewers with the demographic parameter” Fleischman discloses (¶0029, ¶0045, ¶0047-¶0048, ¶0070-¶0071) that the system obtains media usage statistics which includes information regarding number of views (viewership) associated with the selected time-based media; (¶0220, ¶0223) the system filters data based on the user’s demographics.
As to “filtering social media messages based on the determined one or more keywords…” Fleischman discloses (¶0027-¶0029) that the system associates social media content items, such as posts, tweets, blog entries, etc., which references to events in time-based media events and determines social interest in the vents based on the resulting associations.
Fleischman meets all the limitations of the claim except “determining, based on the data associated with the one or more content, one or more keywords associated with the one or more content.”  However, Besehanic discloses (¶0016, ¶0025-¶0027, ¶0038, ¶0046) that the keyword selector selects one or more keywords, such as a title, of the target media presentation to search for messages in the Internet message database.  For example, if the target media presentation is “The Daily Show,” the keyword selector selects the keyword “daily show” to search for messages in the Internet message database.
As to “filtering social media messages based on the determined one or more keywords to identify a subset of the social media messages generated 
As to “aggregating the subset of the social media messages” Besehanic discloses (¶0011-¶0013, ¶0039) that the system determines numbers of messages posted on the social network sites and collects this information as represented in Fig. 1 (element 106).
As to “calculating, based on the viewership and the aggregated subset of the social media messages, an audience engagement measurement corresponding to the one or more content” Besehanic discloses (¶0037-¶0040) that the system selects keyword associated with the media program to query message database which stores messages obtained from the social networks and further applies demographics filter to calculate total engagement index associated with the media program as represented in Fig. 5; (¶0021, ¶0022) the panel weighting value corresponding to a quantity of audience members of engaged/surveyed in a particular television show (viewership) and the Internet weighting value corresponding to the quantity of users of an Internet service storing the user messages/social media messages (¶0011); (¶0012, ¶0042-¶0046) the total engagement index generator determines the total engagement index (audience engagement measurement) based on the Internet engagement index and a survey engagement index indicative of an engagement measure of panel members to the media presentation as represented in Fig. 5.  Therefore, it 

Regarding claim 2, “The method of claim 1, wherein: filtering the social media messages comprises identifying social media messages generated by users with the demographic parameter” Fleischman discloses (¶0220, ¶0223, ¶0229, claim 21) that the audience response metrics filters the data based on the responding audience demographics.

Regarding claim 3, “The method of claim 1, wherein the demographic parameter comprises one or more of an age range, a geographic location, and a household income range” Fleischman discloses (¶0223) that the demographic filters uses age, gender, income level, location, etc.

Regarding claim 4, “The method of claim 1, further comprising: receiving the social media messages from a plurality of social media service providers” Fleischman discloses (¶0027) that the plurality of social media sources are used to obtain content items/messages; (¶0029) the system provides for associating social media content items and references to events therein with time-based 

Regarding claim 5, “The method of claim 1, wherein calculating the audience engagement measurement corresponding to the one or more content comprises correlating the aggregated subset of the social media messages with the viewership for the one or more content” Fleischman discloses (¶0116-¶0117) that the comparative feature extraction engine identifies a relationship between the event features and social media features, where the relationship is correlated; content features refers to co-occurring info within the content of social media content items and the metadata for the video events.  Besehanic also discloses (¶0021, ¶0022) that the panel weighting value corresponding to a quantity of audience members of engaged/surveyed in a particular television show (viewership) and the Internet weighting value corresponding to the quantity of users of an Internet service storing the user messages/social media messages (¶0011); (¶0012, ¶0042-¶0046) the total engagement index generator determines the total engagement index based on the Internet engagement index and a survey engagement index indicative of an engagement measure of panel members to the media presentation as represented in Fig. 5.  

Regarding claim 6, “The method of claim 5, wherein correlating the aggregated subset of the social media messages with the viewership for the one or more content comprises determining a ratio of the aggregated subset of the 

Regarding claim 9, “The method of claim 1, further comprising assigning a weight to each of the one or more keywords, wherein filtering the social media messages comprises weighting the social media messages according to a confidence score based on the weights of each of the one or more keywords” Fleischman discloses (¶0048, ¶0069, ¶0089) that the interest score is provided for time-based media events/titles (keywords), where the interest score is estimated by cycling through all (or selected) events, and for each event, taking a weighted sum of the confidence scores for each social media content item that exceeds a given threshold; social media content items are candidates for aligning with time-based media events, and a confidence score is determined for each indicative of a probability that the content item is relevant to the event as represented in Fig. 7.

Regarding claim 11, “The method of claim 9, wherein assigning the weight to each of the one or more keywords comprises determining a number of social media messages including the keyword or a variant of the keyword” 

Regarding claim 12, “The method of claim 1, further comprising analyzing the filtered social media messages in terms of sentiment to determine whether each social media message is positive or negative towards the one or more content” Fleischman discloses (¶0052) that the user interface allows for separate display of positive and negative sentiment among aggregated content items/messages for each event segment/content.

Regarding claim 13, “The method of claim 1, wherein the data associated with the one or more content comprises: an identifier for each content, a date/time for each content, and a distribution identifier for each content” Besehanic discloses (¶0015) that metadata associated with media presentation comprises program titles, network name, and air dates as represented in Fig. 2.

Regarding claim 14, “The method of claim 1, wherein the content selection parameter comprises an identifier of an advertisement” Besehanic discloses (¶0010) that the media presentation includes programming content or advertisements, where (¶0015) media presentation includes metadata for advertisements that include brand names, product/service categories/types, etc.

claim 17, “The method of claim 1, wherein determining the viewership for the one or more content comprises receiving viewing data from one or more of set tops boxes, smart televisions, and streaming content providers” Fleischman discloses (¶0028, ¶0070) that the statistics data is provided from content providers/social media sources; (¶0031) the client device comprises smart devices.

Regarding claim 18, “The method of claim 1, wherein determining the viewership for the one or more content comprises receiving viewing data from one or more of a digital broadcast satellite service provider, a cable television provider, and an Internet service provider” Fleischman discloses (¶0028) that sources include broadcasters, direct content providers, or any other third party providers.

Regarding claim 19, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 1.

Regarding claim 21, “The method of claim 1, wherein calculating the audience engagement measurement corresponding to the one or more content comprises dividing the viewership for the one or more content by a count of the aggregated subset of the social media messages” Besehanic discloses (¶0042, ¶0043) that the demographics filter is applied to the keyword search results to 

Regarding claim 22, “The method of claim 1, further comprising classifying the audience engagement measurement by comparing the audience engagement measurement to a plurality of predetermined ranges” Besehanic discloses (¶0045) that the total engagement index is determined based on Internet engagement index, internet weighting value, etc. where (¶0020, ¶0021) it includes numbers of different weighting values.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic as applied to claim 9 above, and further in view of US PG Pub 2015/0242893 to Mirchandani (“Mirchandani”).
Regarding claim 10, combination of Fleischman and Besehanic meets all the limitations of the claim except “The method of claim 9, wherein filtering the social media messages comprises discarding social media messages associated with confidence scores below a predefined threshold.”  However, Mirchandani discloses (¶0133) that based on the scores associated with the social media messages, the system removes messages with scores below a threshold.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman and Besehanic’s systems by discarding social media messages associated with scores below threshold as .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic as applied to claim 1 above, and further in view of US Patent 8,060,904 to Evans (“Evans”).
Regarding claim 15, combination of Fleischman and Besehanic meets all the limitations of the claim except “The method of claim 14, further comprising adjusting an advertising campaign based on the audience engagement measurement.”  However, Evans discloses (1:28-33; 3:58-61; 4:4-10) that the advertisement data/time is adjusted based on the number of users currently actively consuming.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman and Besehanic’s systems by adjusting ad campaign based on the audience engagement measurement as taught by Evans in order to reach out to maximum numbers of audiences to generate higher revenue for advertisers.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic as applied to claim 1 above, and further in view of US Patent 9,183,172 to Anderson (“Anderson”).
Regarding claim 16, combination of Fleischman and Besehanic meets all the limitations of the claim except “The method of claim 1, wherein the social media messages omit personal identification information.”  However, Anderson .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425